internal_revenue_service appeals_office san jose appeals ms-7100 s market st suite san jose ca release number release date date march 1s certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax contact hours vil this is a final adverse determination regarding your exempt status under sec_501 of the internal it is determined that you do not qualify as exempt from federal_income_tax revenue code the code’ under sec_501 of the code our adverse determination was made for the following reason s you do not meet the organizational_test because your certificate of incorporation does not limit your purpose to the exempt purposes in accordance with sec_1_501_c_3_-1 and does not dedicate your assets to the exempt_purpose upon dissolution in accordance with sec_1_501_c_3_-1 respectively of the federal_income_tax regulations you do not meet the operational_test because a your loan program is not limited to a charitable_class of people as your only c d b e requirement is that the farmer has a farm or farms located in the united_states or the united_states territories there is no established procedure including record keeping in place to ensure that the loan money will be used by the recipients for intended exempt purposes only you were formed based on the intellectual_property of the founder but you do not reveal any arrangement made with the founder regarding to the use of his intellectual_property you plan to rely solely on public support yet you will be operated by one person who will determine his own salary without further explanation as to how reasonable_compensation is set and how the amount will be related to his actual work performance you do not have a community-based board and do not have conflict of interest policy in place to safeguard charitable assets from being diverted for any private purposes you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov contributions to your organization are not deductible under sec_170 of the code if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annua accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of coiumbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication and or department of the treasury internal_revenue_service washington d c tax exempt ando government entities division nate feb ait legend b m x dear contact person identification_number contact number fax number employer_identification_number we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code i r c sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you area not-for-profit corporation seeking recognition of exemption under sec_501 you did not indicate under which section of sec_509 you seek foundation classification according to your certificate of incorporation certificate you are a non-stock corporation formed for the purpose of providing struggling farmers with financial arrangements enabling them to avoid foreclosure after they've exhausted other means of assistance you have one director b who will also serve as your sole employee and sole officer your statement of purpose states that you will advertise to solicit funds from the general_public and that you will also solicit grants any participating farmer would have three options the first option is a zero-interest loan to be paid back eventually the second option is that you will buy an interest in the farm from the farmer with the right to purchase the interest in the farm back from you the third option is that you will purchase the entire farm from the farmer the farmer is retained as manager of the farm and the farmer retains the right to purchase the farm back from you you state that your program is designed to help poor and or distressed farmers all farmers with farms in the u s or u s territories are eligible for your loans your loan application requests the name address phone social_security_number and driver's license number of the applicant the applicant must submit income_tax returns property_tax bills mortgage statements and any documentation related to the farmer's debt or liens against property the applicant must sign a statement promising to pay back to you the amount_loaned to the applicant by you in full without interest b will determine how much if any the farmer will receive in loans you have no other selection criteria you will not make additional loans to those recipients that admit that the loan funds they received were not used for the purposes he or she previously disclosed to you you will attempt any legal means to recoup such outstanding loan amounts if you purchase a portion of or the entire_interest in a participating farmer's property b will determine the purchase amount based on the assessed value of the property and improvements in the event that you purchase an entire_interest and the farmer is retained as manager the farmer manager will be charged with all decisions regarding the property other than the decision to sell the property to a third party if such a farm is sold to a third party any sale proceeds in excess of the sum of the purchase amount you paid to the participating farmer and additional_amounts loaned to the farmer will be returned to the farmer you state that any donations received from the public will be added to the revolving loan fund and available to farmers you state of the grants will be lent to farmers and that of the grants will go to your administration you do not have a conflict of interest policy b's salary will be capped at dollar_figurex annually and you state this amount is fair as compared to the salaries paid to executives at large non-profits b has written copyrighted and owns m from which the structure of your operations is designed you have not yet begun operations and have had no revenue law il r c sec_501 c provides an exemption for corporations organized and operated exclusively for religious charitable scientific literacy or educational_purposes no part of the net_earnings of which inures to the benefit of any shareholder or individual sec_1_501_c_3_-1 states that to be described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes and do not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be regarded as exempt if more than an insubstantial part of its activities further a non- exempt_purpose é sec_4 c -1 d provides that an organization may be recognized as exempt under sec_501 if it is operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirements of this subsection an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d expressly provides that relief of the poor or distressed or underprivileged is a charitable purpose revrul_56_304 1956_2_cb_306 states that a sec_501 organization can make a distribution to an individual provided such distribution is made on a true charitable basis in furtherance of the organization's charitable purposes however such organizations should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization ora rember of the family of either in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service revrul_70_186 1970_1_cb_129 described a nonprofit organization formed and operated in preserving and improving a lake for public recreation the organization was financed by contributions from lake front property owners from members of the community adjacent to the lake and from municipalities bordering the lake because the organization insured the continued use of the lake for public recreational purposes it was performing a charitable activity the benefits derived from the organization's activities flowed principally to the general_public through the maintenance and improvement of public recreational facilities and that any private benefits derived by the lake front property owners did not lessen the public benefits flowing from the organization's operations in fact it would have been impossible for the organization to accomplish its purposes without providing benefits to the lake front owners thus the service ruled that the organization was exempt under sec_501 revrul_74_587 1974_2_cb_162 holds that a nonprofit organization that provides financial assistance to businesses otherwise unable to obtain funds from conventional commercial sources due to their location in depressed urban communities or the proprietor's membership in a minority or other disadvantaged group qualified for exemption the organization activities furthered the exempt purposes of relieving poverty eliminating prejudice reducing neighborhood tensions and combating community deterioration revrul_76_419 1976_2_cb_146 provides an organization that induced industrial enterprises to locate in an economically depressed area and to hire and train the underemployed and unemployed in that area is exempt the organization's activities serve not only to relieve poverty but also to lessen neighborhood tensions caused by the lack of jobs and job opportunities in the‘area further by creating an industria park out of a blighted_area the organization is combating community deterioration section dollar_figure of revproc_2010_9 r b provides that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt the service will generally issue a proposed adverse determination_letter or ruling in the 71_tc_102 the tax_court determined that an organization did not provide sufficient information for the rs to determine whether grants to individuals were made in an objective and nondiscriminatory manner and whether the distribution of such grants was made in furtherance of an exempt_purpose the petitioner organization was unable to furnish any documented criteria that would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant in share network foundation v commissioner 78_tcm_6 the court provided that an organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax- exempt status in solution plus inc v commissioner 95_tcm_1097 the tax_court provided that a charitable ofganization's programs must benefit the members of a recognized charitable_class in a nonseléct manner analysis you have asked us to recognize you as an organization described in sec_501 based on the information you have provided we find that you are not organized and operated exclusively for exempt purposes as described in sec_501 sec_1_501_c_3_-1 states that to be described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes and do not expressly empower the organization to engage other than as an insubstantial part of its activities in activities which are not in furtherance of one or more exempt purposes your certificate of incorporation states you provide struggling farmers with financial arrangements enabling them to avoid foreclosure after they've exhausted other means of assistance however assisting a class of persons not limited to a charitable_class is not an exempt_purpose your certificate of incorporation does not limit your purposes to exempt purposes in addition treas reg sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose your certificate of incorporation is silent regarding the disposition of your assets in the event of a dissolution and therefore does not meet the requirements of sec_1 c - b based on the foregoing you are not organized exclusively for exempt purposes under the standard described in dollar_figure of revproc_2010_9 we will recognize your exempt status only if you operations are described in sufficient detail to permit a conclusion that you will meet the requirements of sec_501 you must fully describe your activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt the service will generally issue a proposed adverse determination_letter or ruling your form_1023 provides that b is your sole director officer and employee the form_1023 also provided that you will not have a conflict of interest policy nor will you document the terms of compensation arrangements you will not base compensation on information about similarly situated organizations providing similar services you failed to explain how you set reasonable_compensation on your form_1023 the service requested more information about how you set the compensation_for your sole director officer and employee you stated that you would cap the employee's salary to dollar_figurex annually and that you believed the compensation to be fair as compared fo the salaries paid to executives at large non-profits the service asked you to explain the how your determination of compensation relates to the actual work performed by the employee you did not provide an answer the service also asked you to address any procedural safeguards to prevent your assets from being diverted for private purposes you did not provide an answer your form_1023 also provided that b owns intellectual_property related to your programs the service requestedyounexplain the terms of your agreements with b related to the use of'b’s intellectual_property you did not provide an answer you have not fully described your standards criteria and procedures related to the nature of your expenditures to the extent necessary to demonstrate yotlfurther exempt purposes and not private purposes your primary activity is the provision of i interest-free loans to farmers and ii purchases of partial or full interests in farm property b will make all determinations with respect to the loans you have no procedures in place to ensure the loan amounts are being used for exempt purposes while noncommercial lending is permitted by sec_501 organizations it must be done in a mannerihat ensures it furthers an exempt_purpose see revrul_56_304 supra the 71_tc_102 and solution plus commissioner 95't c m cch you have not provided any documentation regarding policies or procedures aimed to ensure your loan recipients are members ofa charitable_class and were selected in an objective and nondiscriminatory manner you have no documentation of policies or procedures to assure your loans do not benefit your officers and directors you have no documentation of policies or procedures to ensure the loans are consistently used for the purposes which they were initiated the information you provided regarding your loan procedures consisted of generalizations that did not enhance our understanding of your activities and were not sufficient to determine that you are operated exclusively for exempt purposes see revproc_2010_9 supra and share network foundation v commissioner 78_tcm_6 inc v your form_1023 states that you help poor and distressed farmers the service requested you describe any restrictions on which farmers are eligible for your loans you responded that there are no restrictions on eligibility other than the farm being located in the u s or a u_s_territory you have no restriétions on the income net_worth or emergency hardship of the farmers or the geographic location of the farms without further restriction farm ownership does not constitute a charitable_class see solution plus inc v commissioner 95_tcm_1097 é you are unlike the organization described in revrul_74_587 supra which limited its financial assistance to recipients that were otherwise unable to obtain funds from conventional commercial sources due to their location in depressed urban communities or the proprietors membership in a minority or other disadvantaged group qualified for exemption you are unlike the organization described in revrul_76_419 supra which provided financial incentive for industrial enterprises to locate in an economically depressed area you have no restrictions on eligibility of your recipients other than the farm being located in the u s and its territories therefore your activities do not necessarily promote exempt purposes conclusion based on the information provided you do not qualify for exemption as an organization described in sec_501 because you are not operated exclusively for one or more exempt purposes under sec_501 you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service rs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the rs lf you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any stipporting documents to this address internal_revenue_service attn constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and felephone number are shown in the heading of this fetter sincerely acting director exempt_organizations rulings and agreements e a y t r
